The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 5 and 13 are objected to because the claims do not end with a period.
Claims 8 and 16 are objected to as being duplicate claims.  For examination purposes only, claim 16 will be considered as being dependent from claim 9.  Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskin (US 8,983,383).
	Regarding claims 1, 9, and 17, Haskin discloses a method implemented by one or more processors (see figures 1-3, for example) and an electronic device (fig. 2), comprising:  receiving an incoming telephone call directed to a mobile device 112 of a user 108; receiving, at an electronic device 116 of the user 108, a notification of the incoming telephone call directed to a mobile device 112 of the user 108 via a wireless link between the electronic device 116 and the mobile device 112 (see col. 4, lines 45-51, and col. 12, lines 45-50, regarding receiving at an electronic device a notification of an incoming telephone call directed to a mobile device and establishing an wireless audio communication channel between the electronic device and the mobile device for the call); in response to receiving the notification of the incoming telephone call, causing an audible alert 146 of the incoming telephone call to be provided for audible presentation to the user 108 via one or more speakers of the electronic device 116 (see col. 8, lines 34-37, regarding “upon detecting a voice call, received on the wireless device 112, 
	Regarding claims 2 and 10, the method further includes:  causing the audio data to be provided for audible presentation to the user via one or more of the speakers of the electronic device 116 (see fig. 3, step 310); receiving, via one or more of the microphones of the electronic device 116, further voice input of the user 108 (see fig. 3, step 312); and causing the further voice input to be transmitted to the mobile device 112 for inclusion in the answered incoming telephone call via the wireless link between the electronic device 116 and the mobile device 112 (see fig. 3, step 314).
	Regarding claims 3 and 11, the electronic device 116 of the user 108 is one of a plurality of electronic devices 114, 116 of the user 108.  The notification of the incoming telephone call directed to the mobile device 112 is received at the electronic device 116 based on proximity between the user 108 and the electronic device 116 when the incoming call is received at the mobile device 112.  See col. 5, lines 28-53, and col. 6, lines 16-30, regarding that “either before or during an active phone call”, a user proximity module may determine that a user 108 is proximal to the electronic device 116 and route telephone calls through the electronic device 116 based on the determined proximity.
	Regarding claims 4 and 12, the electronic device 116 of the user 108 is one of a plurality of electronic devices 114, 116 of the user 108.  The notification of the incoming telephone call directed to the mobile device 112 is received at each of the plurality of electronic devices 114, 116 of the user (see, 
Regarding claims 5 and 13, the audio data for the answered incoming telephone call from the mobile device is received at the electronic device based on proximity between the user and the electronic device when the voice input is received.  “[E]ither before or during an active phone call”, a user’s proximity is determined by utilizing the proximity modules of both the electronic devices 114 and 116 (see col. 5, lines 30-53).  Audio data is directed to the electronic device 116 proximal to the user 108 when the voice input is received (e.g., “answer call”).
	Regarding claims 6 and 14, receiving the notification of the incoming telephone call at the electronic device 116 is in response to the mobile device 112 being within a threshold wireless data range of the electronic device 116.  Note:  if the mobile device 112 is out of range of the electronic device 116, the electronic device 116 will not receive the notification of the incoming telephone call.  See col. 9, lines 52-59, regarding that the electronic device 116 includes a wireless interface (e.g., Bluetooth, etc., which has a limited range) to facilitate a wireless connection to a mobile device.
	Regarding claims 7 and 15, receiving the notification and the audio data via the wireless link between the electronic device 116 and the mobile device 112 is through one or more secure communication channels.  See col. 4, lines 25-37.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haskin (US 8,983,383), as applied to claims 1 and 9, in further view of Stewart et al. (US 2010/0087182).
Haskin discloses the invention as claimed, including that an audible alert of the incoming telephone call is provided for audible presentation to the user for the incoming telephone call (e.g., “Call from Mr. Bates”; see fig. 1), but fails to specifically teach that the audible alert comprises a ring tone of the mobile device for the incoming telephone call.  Stewart discloses a system and method for providing an audible alert (e.g., ring tone) of an incoming telephone call from a mobile device for audible presentation to a user via speakers of a personal digital assistant, in the same field of endeavor, for the purpose of notifying the user of the identity of the caller by using a specific ring tone for the caller (see para. 0018, regarding “allowing a calling party to specify a ring tone to be played by a called party’s mobile phone handset (or similar device, e.g., a personal digital assistant that includes mobile phone capability)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Haskin, in view of Stewart, such that the audible alert comprises a ring tone of the mobile device for the incoming telephone call.  A practitioner in the art would have been motivated to do this for the purpose of notifying the user of the identity of the caller by using a specific ring tone for the caller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR, can be reached at telephone number (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
September 29, 2021